EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DANIEL LENT (Reg. No. 44,867) on 09/08/2021.

The application has been amended as follows: 
7. (Currently amended) 	A computer program executed by a processor of a device operation controller when installed in the processor to perform steps of: 
registering IDs each included in information transmitted from a predetermined mobile device having an ID and received by a radio receiver; 
measuring the intensity of the radio wave received from the mobile device; and 
notifying an operation target device that an operation on the operation target device is permitted, on a condition where it is received either an ID of a mobile device belonging to the owner group device registered in the first registration processing unit or an ID of a mobile device belonging to the concerned person group device registered in the second registration processing unit, 
wherein the step of registering includes: 

a second registration step for registering a second ID received by the radio receiver together with the ID registered in the first registration step as an ID of a mobile device belonging to a concerned person group and the degree of change in the reception radio wave intensity from the mobile device having the second ID being similar to that from a mobile device belonging to the owner group.


REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the communication and Preliminary amendment of 08/10/2021 where in claims 1, 3-7 are pending, claims 1, 6, 7 being independent.  
The following is an examiner's statement of reasons for allowance.
Regarding claim 1, with respect to the art made of record, the claims recite distinguishing features of: a radio receiver for receiving information including an ID of a mobile device wirelessly transmitted from the mobile device; a radio wave intensity measurement unit for measuring the intensity of the radio wave received from the mobile device; a first registration processing unit for registering a first ID received by the radio receiver in a predetermined procedure as an ID of a mobile device belonging to an owner group; a second registration processing unit for registering a second ID received by the radio receiver together with the ID of the mobile device belonging to the owner group registered in the first 
Regarding claim 6, with respect to the art made of record, the claims recite distinguishing features of: registering IDs each included in information transmitted from a predetermined mobile device having an ID and received by a radio receiver; measuring the intensity of the radio wave received from the mobile device; and notifying an operation target device that an operation on the operation target device is permitted, on a condition where it is received either an ID of a mobile device belonging to the owner group device registered in the first registration processing unit or an ID of a mobile device belonging to the concerned person group device registered in the second registration processing unit, wherein the step of registering includes: a first registration step for registering a first ID received by the radio receiver in a predetermined procedure as an ID of a mobile device belonging to an owner 
Regarding claim 7, with respect to the art made of record, the claims recite distinguishing features of: registering IDs each included in information transmitted from a predetermined mobile device having an ID and received by a radio receiver; measuring the intensity of the radio wave received from the mobile device; and notifying an operation target device that an operation on the operation target device is permitted, on a condition where it is received either an ID of a mobile device belonging to the owner group device registered in the first registration processing unit or an ID of a mobile device belonging to the concerned person group device registered in the second registration processing unit, wherein the step of registering includes: a first registration step for registering a first ID received by the radio receiver in a predetermined procedure as an ID of a mobile device belonging to an owner group; and a second registration step for registering a second ID received by the radio receiver together with the ID registered in the first registration step as an ID of a mobile device belonging to a concerned person group and the degree of change in the reception radio wave intensity from the mobile device having the second ID being similar to that from a mobile device belonging to the owner group, which in combination with all the limitations of the 
The closest art made of record includes US 20200169842 A1 to YAMAGUCHI; Taichi (hereinafter d1), US 20070205862 A1 to Brillon; Alain (hereinafter d2), US 9836892 B1 to Nishiyama; Shigeki et al.  wherein none of the art made of record discloses, teaches, or suggests the limitations of claim 1 as a whole as defined in claim 1, either alone or in combination. Regarding d1, d1 discloses an in-vehicle wireless communication device that stores calibration information used in combination with a radio wave intensity of a mobile terminal in a state of identifying the mobile terminal, performs wireless communication with the mobile terminal in a state of identifying the mobile terminal, detects the radio wave intensity of a radio wave received from the mobile terminal during the wireless communication, and detects distance information to the mobile terminal based on the radio wave intensity of the radio wave received from the mobile terminal and the calibration information stored for the mobile terminal.
  Regarding d2, d2 discloses a hands-free locking /unlocking device including detecting the proximity to the vehicle of an identifying device, measuring of the radio frequency noise level present on the antenna of the identifying device in the frequency range of the request signals transmitted by the system on board the vehicle. Wherein when the noise level is sufficiently high and the request signal is not received by the identifying device, the transmission of the locking signal, which is normally transmitted when the request signal stops being received because of the distance of the identifying device from the vehicle, is inhibited.

 However, nothing in the disclosure of d1, d2 , d3 fairly discloses, the limitations: : registering IDs each included in information transmitted from a predetermined mobile device having an ID and received by a radio receiver; measuring the intensity of the radio wave received from the mobile device; and notifying an operation target device that an operation on the operation target device is permitted, on a condition where it is received either an ID of a mobile device belonging to the owner group device registered in the first registration processing unit or an ID of a mobile device belonging to the concerned person group device registered in the second registration processing unit, wherein the step of registering includes: a first registration step for registering a first ID received by the radio receiver in a predetermined procedure as an ID of a mobile device belonging to an owner group; and a second registration step for registering a second ID received by the radio receiver together with the ID registered in 
Therefore the prior art of record fails to disclose the limitations of claims 1, 6, 7 in their entirety. When all the limitations present in the claims, when treated as a whole, the limitations reflective in each of the claims distinguish over the art made of record and are not obvious from any reasonable combination thereof. The Prior art fails to teach the limitations of the claims when considered as a whole. The limitations of the claims also cannot be produced from piecing together elements of the prior art without using improper hindsight reasoning. Dependent claims 3-5 depend from claim 1 and include all the limitations noted above and therefore are similarly distinguished over the prior art of record.
	Therefore when incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 1, 3-7 the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of each claim noted. The prior art of record, alone or in combination, does not fairly disclose the limitations of claims when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1, 3-7 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020177472 A1 to Tomoda, Masaaki et al. discloses a hands-free device which includes an address storing unit  that registers one of MAC addresses obtained by the communication unit  into the address storing unit  itself in response to a registration trigger signal; and a control unit  that reads the registered MAC address from the address storing unit  and specifies a portable terminal device, which has the read registered address, as a communication target device in response to a search trigger signal.

US 20170111766 A1 to Muramatsu; Atsushi et al. discloses receiving a radio signal including predetermined identification information; a sensor that detects an orientation of the mobile terminal device every time the radio signal is received by the receiving antenna; and a controller that estimates an arrival direction of the radio signal based on radio field intensity of the radio signal which is received by the receiving antenna for each orientation when a plurality of different orientations are detected by the sensor.

US 9462417 B2 to Fujiwara; Yayoi et al. discloses estimating a location of an information communication terminal and to provide an information communication terminal used for the system, a system includes multiple information communication terminals and a management 

US 20160231421 A1 to MURAKAMI; Hiroko discloses carrying out radio communication between an in -vehicle communication device and a user-owned radio communication terminal, a system is already known that can locks /unlocks the door of a vehicle without using a mechanical key. According to this system, when a user carrying an electronic key approaches the vehicle, the in -vehicle communication device checks the ID code of the electronic key. When the validity of the electronic key is successfully authenticated as a result of the checking and the electronic key enters a predetermined distance range from the vehicle position, the vehicle can be unlocked without having to insert the mechanical key into the cylinder lock of the vehicle. As an electronic key, though only a terminal conforming to the specification of the in -vehicle communication device is used today, study has been conducted on the use of a user-owned general-purpose radio communication device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643